UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6318



JACQUES FLOYD,

                                              Plaintiff - Appellant,

          versus


SUPERINTENDENT HINES; TOMMY PAGE,     Captain;
LIEUTENANT OWENS; SERGEANT STIRES,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. C. Weston Houck, Senior
District Judge. (CA-03-958)


Submitted:   June 27, 2005                 Decided:   July 26, 2005


Before LUTTIG, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacques Floyd, Appellant Pro Se.  Yvonne Bulluck Ricci, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jacques Floyd appeals the district court’s order and

judgment granting summary judgment and dismissing his civil rights

complaint.    We have reviewed the record and the district court’s

order and affirm for the reasons of the district court.        See

Floyd v. Hines, No. CA-03-958 (E.D.N.C. Jan. 24, 2005).         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -